Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Masui et al. (Patent NO. US 5,146,164 A; hereinafter Masui).
Regarding Claim 1, Masui teaches an eddy current flaw detection apparatus (apparatus in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) comprising:
a pair of detecting coils (L1 and L4 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) arranged in contactless (L1 and L4 are contactless in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) and coaxially spaced (L1 and L4 are coaxially spaced in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) relation with a specimen (specimen 1 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67); and
a bridge circuit (circuit in Fig. 6; See Col. 1, Lines 35-45) two sides of which are constituted by the detecting coils (bridge circuit is in two sided on detecting coils La and Lb in Fig. 6; See Col. 1, Lines 35-45) so that magnetic fields generated by these detecting coils are in opposite phases to each other (See Col. 1, Lines 35-45), wherein
a pair of exciting coils (L2 and L3 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) are arranged in a coaxial relation with the detecting coils in a manner to sandwich the detecting coils therebetween (L2 and L3 are axially spaced from L1 and L4 and L1 and L4 are sandwiched between L2 and L3 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67), and
a distance between the detecting coil and the exciting coil adjacent thereto is set to a distance where a phase between an eccentricity-induced or vibration-induced noise signal (See Col. 1, Lines 45-65) which is excited in the exciting coil and detected by its adjacent detecting coil (See Col. 1, Lines 45-65), and an eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil and detected by the detecting coil changes (See Col. 1, Lines 45-65).

    PNG
    media_image1.png
    830
    905
    media_image1.png
    Greyscale

Regarding Claim 2, Masui teaches the eddy current flaw detection apparatus according to Claim 1, wherein
the distance between the detecting coil and the
exciting coil adjacent thereto is set to a distance where the eccentricity-induced or vibration-induced noise signal which is excited in the exciting coil and detected by its adjacent detecting coil (See Col. 1, Lines 45-65), and the eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil and detected by the detecting coil are in opposite phases to each other (See Col. 1, Lines 35-45). 
Regarding Claim 3, Masui teaches the eddy current flaw detection apparatus according to Claim 1, wherein
a phase of an AC power (See Col. 3, Lines 28-35) applied to the exciting coil is converted such that the eccentricity-induced or vibration-induced noise signal which is excited in the exciting coil by the application of the AC power (See Col. 1, Lines 35-45) and detected by its adjacent detecting coil (See Col. 1, Lines 45-65), and the eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil by the application of the AC power () and detected by the detecting coil are in opposite phases to each other (See Col. 1, Lines 35-45). 
Regarding Claim 4, Masui teaches the eddy current flaw detection apparatus according to Claim 3, further comprising an oscillator;
 a power amplifier (23 in Fig. 1; See Col. 3, Lines 28-35) for amplifying an AC output from the oscillator (oscillator 90 in Fig. 1; See Col. 3, Lines 28-35);
a phase converter (22A in Fig. 1) for excitation which converts the phase of the AC output from the oscillator (); and
a power amplifier for excitation which amplifies an AC output from the phase converter for excitation, wherein the power amplifier applies the AC power to the detecting coil (See Col. 3, Lines 28-45), and
the power amplifier for excitation applies the AC power to the exciting coil (See Col. 3, Lines 28-45). 

Allowable Subject Matter

5.	Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Regarding Claim 5, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 1, wherein
the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 9 depends on claim 5, therefore claim 9 also have allowable subject matter.
7.	Regarding Claim 6, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 2, wherein the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil. 
Claim 10 depends on claim 6, therefore claim 10 also have allowable subject matter.
8.	Regarding Claim 7, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 3, wherein
 the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 11 depends on claim 7, therefore claim 9 also have allowable subject matter.
9.	Regarding Claim 8, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 4, wherein
 the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 12 depends on claim 8, therefore claim 12 also have allowable subject matter.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. MIKI et al. (Pub NO. US 2016/0356743 A1) discloses Eddy Current Inspection Device.
b. KOBAYASHI et al. (Pub NO. US 2016/0123928 A1) discloses Eddy Current Flaw Detection Device.
c. SUETSUGU et al. (Pub NO. US 2015/0323502 A1) discloses Eddy Current Flaw Detection Probe.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858